Citation Nr: 0506330	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-36 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
restrictive airway disease.   
 
2.  Entitlement to a rating higher than 10 percent for atopic 
dermatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran had active service from December 1995 to November 
2001.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 RO rating decision 
which, in pertinent part, granted service connection and a 10 
percent rating for restrictive airway disease and granted 
service connection and a 10 percent rating for atopic 
dermatitis.  


FINDINGS OF FACT

1.  The veteran's restrictive airway disease is manifested by 
daily inhalational or oral bronchodilator therapy, or 
inhalational anti-inflammatory medication, and a FEV-1 of 70 
percent predicted.  

2.  The veteran's skin condition of atopic dermatitis is 
manifested by an area not exceeding the range of at least 5 
percent but less than 20 percent of the entire body or 
exposed areas affected, and treatment for the skin condition 
does not exceed intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than 6 weeks during the past 12 month 
period.  Any facial symptomatology is productive of no more 
than one characteristic of disfigurement.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for restrictive 
airways disease have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.20, 4.97, Diagnostic Code 6602 (2004).  

2.  The criteria for a rating in excess of 10 percent for 
atopic dermatitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7806 
(2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

I.  Restrictive Airway Disease

When a condition is not listed in the schedule, it will be 
permissible to rate it under a closely-related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous. 38 C.F.R. § 4.20 (2004).  The veteran's service-
connected restrictive airway disease may be rated by analogy 
to bronchial asthma.  38 C.F.R. §§ 4.20, 4.97, Diagnostic 
Code 6602 (2004).  

A 10 percent rating is warranted for bronchial asthma with 
FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 
80 percent, or; intermittent inhalational or oral 
bronchodilator therapy.  A 30 percent rating requires FEV-1 
of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; daily inhalation or oral bronchodilator therapy, 
or inhalation anti-inflammatory medication.  A 60 percent 
rating requires FEV-1 of 40 to 55 percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  38 C.F.R. § 4.97, 
Diagnostic Code 6602.  

The veteran served on active duty in the Air Force from 
December 1995 to November 2001.  In December 2002, the RO 
granted service connection and a 10 percent rating for 
restrictive airway disease, effective November 13, 2001 (the 
day following the veteran's separation from service).  The 
veteran appeals for a higher initial rating.  

Private treatment records dated from February 2003 to March 
2003 show treatment for disorders, including asthma.  A 
February 2003 treatment entry from the West Florida Medical 
Center Clinic noted that the veteran had a history including 
allergies and asthma and that she was seen because she had 
been requiring her Proventil inhaler daily.  She reported 
that she was typically bad in the morning, but that once she 
would use her inhaler she would do fairly well.  The veteran 
stated that her asthma had been fairly stable.  It was noted 
that she complained of shortness of breath, wheezes, and 
tightness.  The examiner reported that her ventilation was 
normal with no wheezes, rales, or rhonchi.  It was noted that 
pulmonary function tests showed a FEV-1 of 70 percent 
predicted and a FEF 25-75 of 50 percent predicted.  The 
impression included asthma.  It was reported that the veteran 
was started on a medical program of Advair 100, using one 
puff, and that she was given a prescription for Proventil 
HFA, to use two puffs, as needed.  

A March 2003 entry noted that the veteran reported that her 
asthma had been more symptomatic with the pollen season.  She 
stated that she was slightly wheezy and that she had suffered 
one episode of asthma that required her nebulizer.  It was 
noted that she reported that she had done fairly well 
although she seemed to have increased her Proventil use.  She 
stated that she seemed to need it daily.  The impression 
included asthma.  

The most recent June 2003 VA examination report noted that 
the veteran reported that twice a week, she would have 
episodes where her chest would get tight and she would have 
shortness of breath as well as a sharp stinging pain in her 
chest, mostly in the morning before going to work.  She also 
stated that she had a dry cough that was shallow and 
nonproductive and would cause pain in her chest.  The veteran 
indicated that her symptoms would become worse when she was 
exposed to things she was allergic to and noted that such 
would limit her ability to walk as well as cause fatigue.  
She reported that she would do better when she avoided the 
allergens.  It was noted that the veteran was on Advair once 
a day and a Proventil inhaler twice a day.  She indicated 
that she had been treated in an emergency room in March 2002 
for breathing problems and that she had not otherwise 
required hospitalization.  The examiner reported that her 
lungs were clear to auscultation and that the anterior 
posterior diameter was normal.  There was no forced 
respiratory wheeze.  The examiner stated that a pulmonary 
function test was within normal limits.  The diagnosis was 
reactive airway disease.  

The examiner commented that certainly there might be times 
when the veteran's findings and symptoms could be more 
significant, but that it was not possible to further 
determine what degree of change such could present at the 
time of the examination.  

The medical evidence of recent years indicates that the 
veteran uses daily inhalation therapy.  At the June 2003 
examination, she was noted to use Advair once a day and a 
Proventil inhaler twice a day.  Additionally, the June 2003 
examination report indicated that a pulmonary function test 
was within normal limits.  However, a February 2003 private 
treatment entry noted that pulmonary function tests showed a 
FEV-1 of 70 percent predicted, barely meeting, but meeting, 
the 30 percent criteria.  

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

Based on the above, the Board finds that the criteria for a 
higher rating of 30 percent under Diagnostic Code 6602 are 
met.  

The criteria for a 60 percent rating for restrictive airway 
disease are not met, as the veteran has not been shown to 
have monthly visits to a physician for required care of 
exacerbations or intermittent course of systemic 
corticosteroids.  There is also no evidence of a FEV-1 of 40 
to 55 percent predicted or a FEV-1/FVC of 40 to 55 percent.  
The veteran has also indicated that she would be satisfied 
with a 30 percent rating.  

This is an initial case, on the granting of service 
connection.  The Board finds that there are no distinct 
periods of time, since the effective date of service 
connection, during which the veteran's restrictive airway 
disease was more or less than 30 percent disabling.  
Fenderson v. West, 12, Vet.App. 119 (1999).  

In sum, the Board finds that a higher rating of 30 percent is 
warranted for the veteran's service-connected restrictive 
airway disease.  

II.  Atopic Dermatitis

The veteran's service-connected atopic dermatitis is rated 
under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The Board 
will also consider the provisions of 38 C.F.R. §§ 4.20, 
4.118, Diagnostic Code 7800, for disfiguring scars and/or 
disfigurement of the face.  

A 10 percent rating is warranted for eczema or dermatitis 
with at least 5 percent but less than 20 percent of the 
entire body, or at least 5 percent but less than 20 percent 
of exposed areas affected; or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than 6 weeks during the 
past 12 month period.  A 30 percent rating requires 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected; or systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of 6 weeks or more, but not constantly, during the 
past 12 month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806.  

A 10 percent rating for disfigurement of the head, face, or 
neck is warranted for one characteristic of disfigurement.  A 
30 percent rating requires visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement.  Note (1):  The 8 
characteristics of disfigurement, for the purposes of 
evaluation under § 4.118, are:

Scar 5 or more inches (13 or more cm) in length.  
Scar at least one-quarter inch (0.6 cm) wide at widest part.  
Surface contour of scar elevated or depressed on palpation.  
Scar adherent to underlying tissue.  
Skin hypo or hyper-pigmented in an area exceeding six square 
inches (39 sq cm.).  
Skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm).  
Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm).  
Skin indurated and inflexible in an area exceeding six square 
inches (39 sq. cm).  
38 C.F.R. § 4.118, Diagnostic Code 7800.  

In December 2002, the RO granted service connection and a 10 
percent rating for atopic dermatitis, effective November 13, 
2001 (the day following the veteran's separation from 
service).  The veteran filed her initial claim for service 
connection in December 2002.  She appeals for a higher 
rating.  

Private treatment records dated from February 2003 to March 
2003 show treatment for disorders, including skin problems.  
A February 2003 treatment entry from the West Florida Medical 
Center Clinic noted that the veteran reported that she had a 
history of intermittent problems with hives.  She noted that 
most recently she broke out with generalized hives after 
being exposed to damp furniture.  The veteran reported that 
the Spring was especially bad for her.  It was noted that the 
veteran complained, as to her skin, of a rash, hives, 
itching, eczema, and redness.  The examiner reported that her 
skin was without rashes or lesions.  The diagnosed included 
atopic dermatitis.  It was noted that the veteran was to be 
started on protopic ointment to use sparingly twice a day.  A 
March 2003 entry related an impression which included atopic 
dermatitis.  No symptomatology relative to her skin was 
reported.  

A June 2003 VA skin disease examination report noted that the 
veteran reported that her dermatitis was previously 
intermittent and that it was presently constant.  It was 
noted that she described skin plaques.  The veteran stated 
that she experienced hives approximately once a week which 
would last for an hour and resolve.  She indicated that she 
would frequently scratch the hives and that her skin on her 
legs was dry and cracked.  The veteran noted that she 
recently had an allergy test which was positive for trees, 
dust mites, and cats.  She indicated that the hives were 
alleviated with antihistamines and that she used steroid 
creams and Protopic cream without relief as well as Vaseline 
to hydrate her skin.  It was reported that she used an 
antibacterial body wash and that she had been on prednisone 
tapers in the past, but none for the past couple of years.  
She stated that she was seeing a local allergist, but that 
she was not presently seeing a dermatologist.  

The veteran reported that her urticaria was present 
constantly.  It was noted that such was not necessarily 
associated with the rash, but that she had complaints of 
hyperpigmentation involving her thighs, her chest, and her 
back, as well as rashes on her face for which they had not 
been able to provide treatment.  She indicated that such 
conditions were currently present.  

The examiner reported that there were no hives present.  The 
examiner stated that the veteran's skin was smooth with mild 
drying on the lower extremities.  The examiner indicated that 
there were no plaques or flaking and that there was no 
disfigurement.  It was noted that there was a small 1 mm scar 
in her left thigh secondary to a biopsy.  The examiner 
indicated that there was mild appearance of vasculature on 
the upper thighs without the presence of varicosities.  The 
examiner stated that there were some comedones on the jaw 
line and small patches of hyperpigmentation on her chin, 
which were difficulty to evaluate due to heavy facial makeup.  
It was reported that the veteran's back was without lesion 
and that her chest was without scaling plaques with no rash 
visible.  The impression was chronic urticaria with 
intermittent hives.  The examiner commented that certainly 
under certain circumstances, there might be more significant 
findings, but that it was not feasible to determine such at 
the present time.  

The medical evidence indicates that the veteran's skin 
condition produces no more than an area with 5 percent but no 
less than 20 percent of entire the entire body or exposed 
areas affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than 6 weeks during the past 12 
month periods, which is required for a 10 percent rating 
under Diagnostic Code 7806.  As noted above, the June 2003 
examination report noted that the veteran's skin was smooth 
with mild drying on the lower extremities and no plaques or 
flaking or disfigurement, that her back was without lesion, 
and that her chest was without scaling plaques with no rash 
visible.  The evidence clearly does not satisfy the criteria 
for a higher 30 percent rating.  Specifically, there is no 
evidence of an involved area of 20 to 40 percent of the 
entire body or exposed areas affected, or systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of 6 weeks or more, but not 
constantly, during the past 12 month period.  In fact, 
without giving the veteran every consideration, the 10 
percent evaluation could not be found.      

The medical evidence as to the veteran's face fails to 
indicate that her skin condition produces more than one 
characteristic of disfigurement, which is required for the 10 
percent rating under Diagnostic Code 7800.  The June 2003 
examination report solely noted that there were some 
comedones on her jaw line and small patches of 
hyperpigmentation on her chin.  There is no evidence of 
visible or palpable tissues loss and either gross distortion 
or asymmetry of one feature or paired set of features, or 
with two characteristics of disfigurement, as required for a 
higher 30 percent rating.  

This is an initial rating case, on the granting of service 
connection.  The Board finds that there are no distinct 
periods of time, since the effective date of service 
connection, during which the veteran's atopic dermatitis has 
been more than 10 percent disabling.  Thus "staged ratings" 
greater than a 10 rating are not warranted for any period 
since the effective date of service connection.  Fenderson, 
supra.  

As the preponderance of the evidence is against the claim for 
a higher rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

III.  Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
indicates, generally, that four elements are required for 
proper VCAA notice: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to his claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In an November 2002 
letter (as to service connection, which clearly included an 
explanation of the VA duty to notify), an April 2003 letter 
(which addressed the veteran's claims for higher ratings for 
her service-connected restrictive airway disease and atopic 
dermatitis), and an August 2003 statement of the case, the 
veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claims as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that the veteran's representative appears 
to allege that the RO did not comply with certain notice 
requirements of the VCAA.  However, the Board finds that 
based on the documents noted above, taken as a whole, such 
requirements were met.  The representative did not indicate 
evidence was missing or how, based on the extensive notices 
provided to the veteran in multiple communications from the 
RO to the veteran, that a remand of the case would provide 
the veteran more notice than she has already received.              

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
higher ratings for restrictive airway disease and atopic 
dermatitis.  The discussions in the rating decision and the 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.  

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, she has either directly or 
indirectly responded to the requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  

ORDER

A higher rating of 30 percent for restrictive airway disease 
is granted.  

A higher rating for atopic dermatitis is denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


